Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered as follows.

1.	Regarding the previous rejections under §112, Examiner agrees.

2.	Regarding the previous rejections under §102, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues (page 9) for overcoming the rejection because: (emphasis added)
Independent Claim 1 recites (inter alia)" identify a plurality of sensor data instances from a sensor device deployed to detect attributes of a physical environment...; determine a respective predicted variance for each data point in the data set based on the tensor; and determine a sampling rate to be applied at the sensor device based on the predicted variances.
	Specifically, the claim does not recite that the sensor device be “deployed to detect attribute of a physical environment.”
	As Applicant has only provided an incorrect recitation of the claim language and has neither indicated what aspect of the rejection Applicant considers as an “inherency” argument, nor present any argument against implied inherency, Examiner respectfully disagrees. 

2.	Regarding the previous rejections under §103, Applicant reminds Examiner that a prima facie case for obviousness has been met. Specifically, in that Jain is deficient for teaching the claim element as recited above. 
	Again as Applicant has provided an incorrect recitation of the claim language, and neither indicate whether any inherency argument has been made (and why such an argument would not be compelling), nor addressed any of the teachings of Jain, Examiner respectfully disagrees.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-6, 10, and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 10108522 B1).

Claim 1	Jain teaches at least one machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to:
identify a plurality of sensor data instances from a sensor device; (FIG. 1, step 102, Col. 5, Line 66-Col. 6, Line 11, collecting a plurality of communication messages from a device; 
determine tensors for a data set based on the plurality of sensor data instances; (Col. 7, Lines 23- 24, generating a tensor including the values of the samples)
determine a predicted value for each instance in the data set based on the tensor; (Col. 7, Lines 24-29, determining values for missing value according to the tensor, i.e. determining a predicted value for each expected instance of data)
determine a respective predicted variance for each data point in the data set based on the tensor; (Col. 7, Lines 37-45, determining a quality for each instance of the tensor, wherein the quality of the tensor comprises a respective predicted variance for each instance of the tensor) and 
determine a sampling rate to be applied at the sensor device based on the predicted variances. (FIG. 1, step 105, Col. 8, Lines 7-27, determining a sampling rate to adjust to based upon the quality of the tensor, i.e. the predicted variances)

Claim 2	Jain teaches Claim 1, and further teaches wherein the sampling rate corresponds to a probability that sensor data is dropped by the sensor device, (Jain, See 112(b) rejection, Col. 7, Lines 34-45, wherein the sampling rate does not occur at every point in time in the tensor, i.e. the corresponding probability that data may be dropped or missing) and 
applying the sampling rate at the sensor device causes the sensor device to drop at least a portion of subsequent sensor data instances. (Jain, Col. 8, Lines 22-24, applying a sampling rate that causes dropped or missed data instances due to the tensor being good)

Claim 3	Jain teaches Claim 2, and further teaches wherein the instructions, when executed, further cause the machine to determine values of dropped sensor data instances based on the tensor. (Jain, Col. 8, Lines 22-24, applying a sampling rate that causes dropped or missed data instances due to the tensor being good)

Claim 4	Jain teaches Claim 3, and further teaches wherein at least a portion of the values of dropped sensor data instances are determined through interpolation. (Jain, Col. 7, Lines 34-34, wherein missing or dropped data can be determined through interpolation, i.e. reconstructing the tensor by interpolating)

Claim 5	Jain teaches Claim 1, and further teaches wherein the plurality of sensor data instances correspond to instances in the data set and values of at least a portion of the instances of the data set are missing. (Jain, Col. 7, Lines 34-34, wherein a portion of the data is missing as data does not occur at every point in time in the tensor)

Claim 6	Jain teaches Claim 1, and further teaches wherein the sensor device is a particular one of a plurality of sensor devices (Jain, Col. 7, Lines 26-29, wherein a sensor device comprises one device of a plurality of devices, i.e. one processor of two) and 
the instructions, when executed, further cause the machine to determine a respective tensor and a respective sampling rate based on the corresponding tensor for each sensor of each of the plurality of sensor devices. (Jain, Col. 7, Lines 47-50, wherein the sampling rate is determined at a centralized processor; Col. 7, Line 26-20, wherein then other device would comprises a respective tensor with that device as an axis of the tensor)

Claim 10	Jain teaches Claim 1, and further teaches wherein tensor factorization is utilized to determine the predicted value and the predicted variance for each instance in the data set. (Jain, Col. 7, Lines 24-26, wherein tensor factorization is used to fill in the missing value for the tensor)

Claim 18	Jain teaches a method comprising 
receiving, over a network, a plurality of sensor data instances from a sensor device; (FIG. 1, step 102, Col. 5, Line 66-Col. 6, Line 11, collecting a plurality of communication messages from a device; Examiner notes that the presence of an I/O interface would render a device as a “sensor device,” as the reception would comprises “sensing” a message, with the message being “sensor” data)
determine tensors for a data set based on the plurality of sensor data instances; (Col. 7, Lines 23- 24, generating a tensor including the values of the samples)
determine a predicted value for each instance in the data set based on the tensor; (Col. 7, Lines 24-29, determining values for missing value according to the tensor, i.e. determining a predicted value for each expected instance of data)
determine a predicted variance for each instance in the data set based on tensor; (Col. 7, Lines 37-45, determining a quality for each instance of the tensor, wherein the quality of the tensor comprises a predicted variance for each instance of the tensor) and 
determine a sampling rate to be applied at the sensor device based on the predicted variances. (Jain, FIG. 1, step 105, Col. 8, Lines 7-27, determining a sampling rate to adjust to based upon the quality of the tensor, i.e. the predicted variances)

Claim 19	Jain teaches Claim 18, and further teaches sending a signal to the sensor device indicating the determined sampling rate (Jain, Col. 7, Lines 47-50, wherein, the sampling rate is broadcast to the other devices) to cause the determined sampling rate to be applied at the sensor device. (Examiner notes that “to cause” comprises an intended use statement that does not have patentable weight)

Claim 20	Jain teaches Claim 19, and further teaches receiving another data instance generated by the sensor device; updating the tensor based on the other data instance; generating an updated sampling rate based on the update to the tensor; and sending a signal to the sensor device indicating the updated sampling rate. (Jain, Col. 7, Lines 47-50, wherein upgraded sampling rates would likewise be broadcast)

Claim 21	Jain teaches a system comprising: 
at least one processor; (FIG. 2, Processing Unit 16)
at least one memory element; (FIG. 2, Memory 29) and
a data manager, executable by the at least one processor to execute the process of Claim 1 as taught by Jain.

Claim 22	Jain teaches Claim 21, and further teaches wherein the sensor device applies the sampling rate to drop at least a portion of subsequent sensor data instances generated at the sensor device. (Jain, Col. 8, Lines 22-24, applying a sampling rate that causes dropped or missed data instances due to the tensor being good)

Claim 23	Jain teaches Claim 22, and further teaches wherein the data manager is further executable to predict values for the dropped portion of the subsequent data instances based on the tensor. (Jain, Col. 8, Lines 22-24, applying a sampling rate that causes dropped or missed data instances due to the tensor being go

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10108522 B1) in view of Allstrom et al. (US 20140277606 A1)

Claim 7	Jain teaches Claim 6, but does not explicitly teach wherein at least one of the plurality of sensor devices comprises a plurality of sensors. 
From a related technology, Allstrom teaches one sensor device comprises a plurality of sensors. (FIG. 3, ¶0020, wherein the sensor device comprises a pressure sensor and a temperature sensor)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jain for adjusting a sampling rate to incorporate other known devices such as the multi-sensor devices taught in Allstrom in order to provide more in-depth tensor profile of applications running on the devices. 

4.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10108522 B1) in view of Louco et al. (US 20160365719 A1)

Claim 8	Jain teaches Claim 1, and further teaches wherein the tensor comprises a 3-dimensional tensor with a temporal dimension. (Jain, Col. 7, Lines 26-29, wherein one of the three axis of the tensor comprises time, i.e. a temporal dimension)
However, Jain does not teach wherein the tensor further comprises a spatial dimension and a modality dimension. 
From a related technology, Louco teaches sensor data comprising a spatial dimension, (¶0034, status indicator including a location) a modality dimension, (¶0034, the status indicator indicating a general status of a connection, i.e. a mode of the connection) and temporal dimension. (¶0034, status indicator including a timestamp) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Jain for adjusting a sampling rate to incorporate other known devices such as the multi-sensor devices taught in Louco in order to provide more in-depth tensor profile of applications running on the devices. 

Claim 9	Jain in view of Louco teaches Claim 8, and further teaches wherein the instructions, when executed, further cause the machine to determine, for each sensor data instance, a modality, a spatial location, and a timestamp of the sensor data instance. (Louco, ¶0034, wherein the sensor data instances comprises modal data, spatial data, and a timestamp; Jain, Col. 7, Lines 24-29, where the values for the sensor data are predicted)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the values being determined in Jain to determine other known value times, such as those taught in Louco in as known techniques of tensor factorization would be have a predictable result across other known values. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442               

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442